



Exhibit 10.10
CLARCOR Inc.
Summary of Compensation for Non-Employee Directors and Named Executive Officers


On December 1, 2016, CLARCOR Inc. (the “Company”), Parker-Hannifin Corporation
(“Parker”), and Parker Eagle Corporation, a wholly owned subsidiary of Parker
(“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”). Pursuant to the terms of the Merger Agreement and subject to the
satisfaction or waiver of certain conditions set forth in the Merger Agreement,
Merger Sub will be merged with and into the Company (the “Merger”) effective as
of the effective time of the Merger (the “Effective Time”). Upon consummation of
the Merger, Merger Sub would cease to exist, and the Company would survive as a
wholly owned subsidiary of Parker. Upon completion of the Merger, the Company's
common stock will no longer be publicly traded and will be delisted from the New
York Stock Exchange.


Non-Employee Director Compensation Summary


Annual Retainer


•
$70,000, payable in cash or stock at the election of the director, for any
director who is not a member of the Audit Committee, and $75,000 for Audit
Committee members

•
Additional $7,500 (cash only) for serving as chair of the Director
Affairs/Corporate Governance Committee

•
Additional $10,000 (cash only) for serving as chair of the Compensation
Committee

•
Additional $15,000 (cash only) for serving as chair of the Audit Committee

•
Additional $25,000 (cash only) for serving as Lead Director



Annual Stock Award


During fiscal 2016, non-employee directors each received shares of common stock
of the Company having an aggregate grant-date fair market value of approximately
$110,000 (rounded up to avoid issuance of fractional shares). The shares were
awarded pursuant to the Company’s 2014 Incentive Plan.


Executive Officer Compensation Summary


Current salaries, equity awards and target bonus percentage for fiscal 2017 for
executive officers:
Name
Title
Salary
Restricted Stock Units (#)
Target Bonus Percentage
 
 
 
 
 
Christopher L. Conway
Chairman of the Board, President and Chief Executive Officer
$
824,000


28,984
100%
David J. Fallon
Vice President - Finance & Chief Financial Officer
$
427,450


9,029
65%
David J. Lindsay
Vice President - Administration & Chief Administrative Officer
$
298,700


4,482
45%
Jacob Thomas
President - CLARCOR Engine/Mobile Filtration Group
$
381,100


5,794
55%
Keith A. White
President - CLARCOR Industrial Air Group
$
330,630


3,481
55%
Richard M. Wolfson
Vice President - General Counsel & Corporate Secretary
$
350,200


6,384
50%



The RSU awards were made pursuant to the Company’s 2014 Incentive Plan and are
subject to a four-year vesting schedule; provided, that, in the event the Merger
is consummated, each award will vest as follows: (i) if the Effective Time
occurs on or after December 19, 2017, the award will fully vest as of
immediately prior to the Effective Time; or (ii) if the Effective Time occurs
prior to December 19, 2017, a pro rata portion of the award will vest as of
immediately prior to the Effective Time based





--------------------------------------------------------------------------------





on the number of months between December 19, 2016 and the effective time, but in
no event will less than 7/12th of such award vest immediately prior to the
Effective Time.


Additional Information


The foregoing information is summary in nature. The Company expects to provide
additional information regarding director and executive officer compensation in
an amendment to the Company’s Form 10-K for the fiscal year ended December 3,
2016 to be filed with the Securities and Exchange Commission within 120 days of
December 2, 2016.







